Citation Nr: 0123710	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  00-23 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for depression.

2.  Entitlement to an increased evaluation in excess of 10 
percent for otitis externa.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Janet R. Walters, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1962 to August 
1966.

The Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, initially granted service connection 
for residuals, bilateral, otitis externa in a rating action 
in 1967, effective from the date of the veteran's separation, 
and assigned a noncompensable disability rating.  Since then, 
concurrent with the veteran's relocating in various areas of 
the country, several other RO's have acted on the veteran's 
claim, but Roanoke now again has jurisdiction.

In that same 1967 rating action, service connection was 
granted and a noncompensable rating assigned for scalp scar 
(later described as scars); and the RO denied service 
connection for defective hearing in the left ear, on the 
basis that the veteran's deafness in that ear had existed 
since birth.  

The rating assigned for otitis externa was raised to 10 
percent in a rating action in 1976; the rating for otitis 
externa has not been less than 10 percent since that time.

In 1988, the RO denied service connection for defective 
hearing in the right ear, on the basis that such did not then 
exist.

In September 1991, the Board of Veterans' Appeals (the Board) 
granted service connection for "tinnitus as secondary to 
service-connected otitis externa" and also granted a 
permanent and total rating for non-service-connected 
disability pension purposes.

In a rating action in October 1991 effectuating the Board 
decision, in pertinent part the RO included the tinnitus with 
the ear disorder, and continued the previously assigned 10 
percent rating for the overall disability, described as 
"otitis externa, bilateral, with tinnitus", as a single 
entity, under Diagnostic Code 6210. 

In November 1998, the veteran's then representative, Disabled 
American Veterans, filed a claim on his behalf for service 
connection for depression.  The RO granted service connection 
for depression, as secondary to the service-connected 
tinnitus, in a rating in June 1999.  The RO assigned a 30 
percent rating for depression, effective from a January 1998 
outpatient report which had indicated a relationship between 
his tinnitus and his depression.

Also in the rating action of June 1999, the RO separated the 
veteran's tinnitus from the otitis externa, and assigned 
separate 10 percent ratings for each under Diagnostic Codes 
6260 and 6210, respectively, effective June 10, 1999, the 
date of a change in regulations permitting a separate rating 
for tinnitus which is not due to acoustic trauma, head 
trauma, or concussion.  

The veteran initiated an appeal as to the effective date of 
the separate ratings for the separate compensable evaluations 
for tinnitus and otitis externa.  In a letter constituting 
his Notice of Disagreement, received in July 1999, he 
asserted that the tinnitus was due to acoustic trauma from 
working in the noisy boiler room on board ship.  The RO 
issued a Statement of the Case (SOC) in August 1999, relating 
to the issue of entitlement to an earlier effective date.  
Therein, the RO noted that the allegations and evidence 
relating to tinnitus previously of record had been solely 
directed to tinnitus as secondary to otitis externa, and that 
had been the basis for the Board's grant of service 
connection. 

In a VA Form 9, Appeal to Board of Veterans' Appeals, filed 
in September 1999, the veteran again argued for separate 
evaluations for tinnitus and otitis externa.  In a letter to 
the veteran from the RO in September 1999, he was informed 
that his request for separate 10 percent ratings for the 
tinnitus and otitis externa had already been resolved in his 
favor, and that, if he wished to appeal the effective-date 
issue addressed in the pertinent SOC, he should so indicate.

The veteran responded by submitting a VA Form 21-8940 
regarding individual unemployability, received in September 
1999; and sending correspondence, also received in September 
1999, to the effect that he was "reopening" his claim for 
increased ratings for tinnitus and depression.  The RO 
construed this statement as a claim for increase.  In a 
rating action in May 2000, however, the RO cited the issues 
as shown on the first page of the present decision, denying 
all (and not addressing tinnitus).  The veteran filed an NOD, 
and an SOC was issued in September 2000.

Since September 2000, the veteran has been represented by a 
friend who has now been designated as his agent by execution 
of a VA Form 22a.  

In the veteran's current VA Form 9, filed in November 2000, 
he referred to otitis externa, tinnitus, and depression, as 
well as unemployability.  He also noted hearing loss, for 
which he is not service-connected but which was included in 
his rating for non-service-connected pension purposes.  It 
appears that he believes that he has been told that his 
hearing loss, at least in part, is due to ear infections.  
Clinical records are equivocal in that area.  However, 
although service connection was long ago denied for impaired 
hearing in the one ear as having been present at birth, the 
only denial of the claim for hearing loss in the other ear 
was on the basis that it did not then exist.  Accordingly, it 
remains unclear whether the veteran is now, again, raising a 
claim for service connection for hearing loss in the one ear, 
which now does exist, in which case this has not been fully 
addressed by the RO.  

At the personal hearing before the undersigned Member of the 
Board in June 2001, the issues were phrased by the 
undersigned as shown on the front page of this decision.  A 
transcript of the hearing testimony is of record.  [Tr.]

In addition to the issues certified on appeal, the veteran 
and his representative also endeavored to provide testimony 
on the tinnitus issue, advancing the assertion that it was 
due to acoustic trauma.  Tr. at 1-5.  When the undersigned 
Board Member noted that the tinnitus issue had not been 
certified on appeal, the veteran specifically replied that 
"the whole idea of appealing was tinnitus 'cause that's, 
it's the main thing."  Tr. at 6.  

A perfected appeal to the Board of a particular RO decision 
consists of an NOD in writing received within one year of the 
decision being appealed and, after an SOC has been furnished, 
a substantive appeal (VA Form 9) received within 60 days of 
the issuance of the SOC or within the remainder of the one-
year period following notification of the decision being 
appealed.  

In this case, with regard the veteran's raising the tinnitus 
issue, that issue has not been fully developed on appeal by 
the RO.  The veteran has not received an SOC on that issue 
(the pertinent SOC of record relating to an earlier-
effective-date issue instead).  The U.S. Court of Appeals for 
Veterans Claims has held that, once an NOD has been filed, 
the requirement that the RO issue an SOC is a procedural 
matter requiring remand.  See Manlincon v. West, 12 Vet. App. 
238 (1999); see also Godfrey v. Brown, 5 Vet. App. 127, 132 
(1993).  As noted, notwithstanding the lack of a pertinent 
SOC on the issue, it was included in the veteran's VA Form 9.

Moreover, given the circumstances described above, to which 
must be added the importance of the tinnitus issue in the 
overall context of the individual unemployability issue, the 
tinnitus question must be referred to the RO for development 
as may be deemed warranted.

The Board notes that the current appeal on the issue relating 
to an increased rating for depression is in fact from the 
initial rating after the grant of secondary service 
connection.  Thus, consideration must be given to assigning a 
staged rating if, at any time during the period in question, 
the veteran has shown disablement equivalent to that greater 
than the assigned rating.  See Fenderson v. West, 12 Vet. 
App. 119 (1999). 

REMAND

Some VA treatment records dating into as late as 1999 are in 
the claims file.  The veteran is noted to go to a mental 
health facility on a regular basis.  The veteran has also 
testified that additional VA records may be available, and in 
fact, he may have undergone additional VA examination(s) 
since the hearing, records for which are not in the file.  
These records must be obtained and added to the claims file.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

During the pendency of this appeal, portions of title 38 of 
the United States Code have been amended.  Specifically, 38 
U.S.C.A. § 5103, which concerns VA's duty to assist a 
claimant with the development of facts pertinent to his 
claim, has been substantially revised.  Even if a claimant 
has not produced evidence to support the claim, VA must make 
"reasonable efforts" to obtain relevant records that the 
claimant adequately identifies and authorizes the agency to 
obtain.  Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-475, § 3(a), 114 Stat. 2096, 2096-99 
(2000) (codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
Supp. 2001)). 

The Board finds that these revisions are applicable to the 
instant claim, as they are more favorable than the prior 
statutory provisions.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991); see also Holliday v. Principi, 14 Vet. 
App. 280 (2001). 

In addition, because the VARO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  On remand, the RO will have the opportunity 
to adjudicate the claims on appeal in light of the statutory 
amendments.

The revised statutory provisions also indicate that VA's duty 
to assist includes the duty to obtain medical examinations 
and opinions when necessary for making a decision on the 
claim.  See VCAA § 3(a), 114 Stat. 2096, 2097-98 (to be 
codified at 38 U.S.C. § 5103A). 

VA has recently issued final regulations to implement the 
statutory changes of the VCAA.  66 Fed. Reg. 45,620 et seq. 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments to 
3.156(a), 3.159(c) and 3.159(c)(4)(iii) pertaining to 
reopening previously denied claims are not applicable in this 
case.  The amendments otherwise "merely implement the VCAA 
and do not provide any rights other than those provided by 
the VCAA."  See 66 Fed. Reg. at 45,629.  

In applying these new provisions to the instant appeal, the 
Board notes that the veteran has not worked for some years.  
He has had work as a laborer, for the most part.  He has 
stated that the termination of his last job in the 1980's was 
due to a back injury incurred in an accident.  His lack of a 
job and inability to obtain one was recognized by VA in the 
award of non-service-connected pension benefits.  

The file also reflects that, some years ago, the veteran was 
apparently enrolled in a state and/or VA Vocational, 
Rehabilitation and Educational (VR&E) program.  Records from 
such are not in the file, and it is unclear whether he has 
continued in such a program in recent years, although he has 
stated that he has not recently endeavored to obtain work.

The question remains, however, as to any relative impact that 
his service-connected (as opposed to his non-service-
connected) disabilities may have on his inability to work.  
And in that regard, the veteran is entitled to have an 
informed, professional opinion rendered as to the specifics 
in his case as they relate to the ability to work.  The Board 
observes that, although the veteran was afforded several VA 
medical examinations during the course of this appeal, none 
of the examiners offered an opinion concerning the effects of 
the veteran's service-connected disabilities, either 
individually or in the aggregate, on his ability to obtain or 
retain employment.  However, the duty to assist requires that 
VA obtain such an opinion.  See Colayang v. West, 12 Vet.App. 
524, 538 (1999); Friscia v. Brown, 7 Vet.App. 294, 297 
(1994).  In Friscia, the Court specifically stated that VA 
has a duty to supplement the record by obtaining an 
examination which includes an opinion as to what effect the 
appellant's service-connected disabilities have on his or her 
ability to work.  Friscia, supra, at 297, citing 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a); 
Obert v. Brown, 5 Vet.App. 30, 33 (1993).

The Court has also held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA 
examinations.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The development of facts includes a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment and prior 
examinations.  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) citing Green v. 
Derwinski, 1 Vet. App. 121 (1991).

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran is 
hereby advised, in that regard, that failure to report, 
without good cause, for an examination scheduled in 
connection with a claim for an increased rating, or for TDIU, 
could result in denial of that claim.  38 C.F.R. § 3.655 
(2000).

Under these circumstances, the Board finds that a VA 
examination by a physician who specializes in disorders of 
the ears should also be accomplished in order to obtain an 
opinion with respect to the status of ear infections 
(preferably during a period of exacerbation or activity); 
and/or etiology of any currently diagnosed tinnitus and the 
essence thereof.

In addition, the veteran has been granted service connection 
and a 30 percent rating assigned for "depression" (although 
the current diagnosis is "major depressive disorder").  

Clinical records for essentially the same time frame as the 
issue has been pending show significantly variable findings 
and symptoms, including Global Assessment of Functioning 
(GAF) scores ranging from 60 (with a highest during the prior 
year of 70) shown in December 1997 to 40 in clinical records 
dated in January 1998.  This is reflective of a vast 
difference which would seeming suggest reassessment.  

The veteran is entitled to have an appropriate reconciliation 
of the divergence of GAF scores, the importance of which has 
also been underscored by the Court, particularly with regard 
the veteran's ability to work questions.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).

The veteran underwent a VA psychiatric evaluation in December 
1999, at which time he admitted to crying spells, suicidal 
and occasional homicidal thoughts, continuous hopelessness, 
few interests and no energy, and doing nothing positive 
except watching new shows on television.  The veteran 
reportedly slept only 3-4 hours per night and said he was 
suspicious and distrustful, and felt mistreated by others.  
He preferred to be alone except for his girlfriend and 
family.  He had symptoms to include anxious mood, and was 
depressed and irritable, tense and restless, and his range of 
affect was restricted.  The diagnosis was major depressive 
disorder.  A GAF score was not recorded.  

A statement by a friend, who has now been designated as his 
agent, indicates that the veteran has deteriorated in the 
recent past.  The veteran's testimony tends to confirm the 
same assertions in that regard.

Parenthetically, the Board notes that under the provisions of 
38 U.S.C.A. § 5107(a) (West 1991), when a veteran alleges 
that the severity of his service-connected disorder has 
become worse since his last medical evaluation, the duty to 
assist includes the provision of a new examination.  See also 
VCAA, supra.  Therefore, regardless of all of the other 
relevant factors cited above, this claim must be remanded so 
that the current severity of the veteran's service-connected 
psychiatric disability can be ascertained.

In view of the foregoing, and to ensure full compliance with 
due process requirements, the case is hereby REMANDED to the 
RO for the following action:

1.  The RO should request that the veteran 
identify the names, addresses, and 
approximate dates of treatment for all VA and 
non-VA health care providers who have treated 
him for ear or psychiatric disorders, and 
whose records are not already in the claims 
file.  With necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of any such pertinent treatment 
records.  In any event, recent VA clinical 
and examination reports, and VR&E files if 
any, should be acquired and added to the 
claims file.

2.  The RO should schedule the veteran for an 
examination by a physician with expertise in 
the area of ear disorders, for the purpose of 
determining the nature, severity, and nature 
and extent of involvement of all current ear 
disorders, to include any infections, and 
etiology of tinnitus, and an assessment of 
all impact(s) on his general health and other 
disabilities caused by his tinnitus.  The 
impact of the ear disabilities as they 
specifically relate to the veteran's ability 
to obtain and retain employment should be 
delineated.  The claims folder, to include a 
copy of this Remand decision, must be 
provided to the examiner for review in 
conjunction with the examination.  All 
special tests and studies should be conducted 
as indicated, and all objective findings 
should be noted in detail.  The physician 
should provide the complete rationale for 
his/her opinion.  If the requested opinion 
cannot be provided, the reasons therefor 
should be expressly indicated in the 
examination report.

3.  The veteran should be afforded VA 
psychiatric and psychological examinations, 
to determine the current severity of his 
service-connected depression, most recently 
diagnosed as major depressive disorder.  All 
necessary tests and studies should be 
accomplished, and all clinical manifestations 
should be reported in detail.  A social, 
educational, and work history should be 
obtained.  The claims folder, to include a 
copy of this Remand decision, must be 
provided to the examiner for review in 
conjunction with the examination.

a.  All indicated tests should be 
conducted, and the findings of the 
examiner should address the presence or 
absence of the manifestations described 
in the rating criteria with respect to 
impairment due to depressive disorder.

b.  The examiner should report a 
multiaxial diagnosis identifying all 
current mental disorders, and offer an 
opinion as to the extent to which the 
veteran's service-connected depression 
interferes with his ability to establish 
and maintain relationships, and causes 
any reduction in his initiative, 
efficiency, flexibility, and reliability 
levels.

c.  The examiner should also provide an 
opinion as to the extent to which the 
veteran's depressive disorder causes 
occupational and social impairment with 
reduced reliability and productivity.  
Moreover, it should be noted whether 
there is occupational and social 
impairment with deficiencies in most 
areas, such as work, family relations, 
judgment, thinking, or mood, due to such 
symptoms as suicidal or homicidal 
ideation; depression affecting the 
ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work- 
like setting); and an inability to 
establish and maintain effective 
relationships.

d.  Finally, the examiner should assess 
the degree of social and industrial 
impairment due to depressive disorder, 
should assign a numerical score on the 
GAF scale, include an explanation of the 
numerical score assigned, and provide a 
comparative and annotated discussion of 
the relative discrepancies identified in 
GAF scores in the recent record.

e.  The examiner should offer an opinion 
as to whether the veteran's service-
connected depression (alone or in 
concert with his tinnitus and other 
service-connected disorders) renders him 
unemployable, given his education and 
work experience.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

4.  The RO should then review the claims file 
to ensure that all of the required notices 
have been sent to the veteran pursuant to 
VCAA, that all available evidence designated 
by the veteran has been obtained, and that 
the veteran has been notified of any evidence 
that could not be obtained.  The RO should 
also ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examinations and opinions are in 
complete compliance with the directives of 
this remand and, if they are not, the RO 
should take corrective action.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any additional 
development deemed appropriate in addition to 
that requested above, the RO should 
readjudicate the veteran's pending claims on 
all pertinent bases, including schedular and 
extraschedular criteria.  If any benefit 
sought on appeal remains denied, the veteran 
should be provided with a Supplemental SOC 
that contains notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  

No action is required of the veteran unless he receives 
further notice.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purposes of this REMAND are to further 
develop the record and to accord the veteran due process of 
law.  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).



